Case 3:16-cv-01209-JPG-GCS Document 83 Filed 04/15/20 Page 1 of 2 Page ID #526



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ILLINOIS


  LIONEL R. BEARD,
  Plaintiff,

  v.                                                               Case No. 16–CV–01209–JPG–GCS

  RYAN HUMPHREYS and
  FREDDIE FALMIER,
  Defendants.

                                               ORDER

        This is a closed civil-rights case. Before the Court is Defendants Ryan Humphreys and

 Freddie Falmier’s Bill of Costs. (Bill of Costs, ECF No. 80). They seek recovery of $449.20 from

 Plaintiff Lionel R. Beard for fees charged by the court reporter that transcribed Plaintiff’s

 deposition. (Id. at 3). Plaintiff objected. (Obj., ECF No. 82).

        Federal Rule of Civil Procedure 54(d) authorizes the Court to award costs to prevailing

 parties. See also Rivera v. City of Chi., 469 F.3d 631, 634 (7th Cir. 2006) (“The rule provides a

 presumption that the losing party will pay costs”). The term “costs” includes the following:

                (1) Fees of the clerk and marshal;
                (2) Fees for printed or electronically recorded transcripts
                    necessarily obtained for use in the case;
                (3) Fees and disbursements for printing and witnesses;
                (4) Fees for exemplification and the costs of making copies of any
                    materials where the copies are necessarily obtained for use in the
                    case;
                (5) Docket fees under section 1923 of this title;
                (6) Compensation of court appointed experts, compensation of
                    interpreters, and salaries, fees, expenses, and costs of special
                    interpretation services under section 1828 of this title.

 28 U.S.C. § 1920 (emphasis added); see also Crawford Fitting Co. v. J.T. Gibbons, Inc., 482 U.S.

 437, 439 (1987) (“[Section] 1920 defines the term ‘costs’ as used in Rule 54(d).”).
Case 3:16-cv-01209-JPG-GCS Document 83 Filed 04/15/20 Page 2 of 2 Page ID #527



        In his objection, Plaintiff correctly states that only costs that are “specifically recognized

 by statute are recoverable.” (Obj. 1–2). Indeed, “taxable costs are limited by statute and are modest

 in scope.” Taniguchi v. Kan Pac. Saipan, Ltd., 566 U.S. 560, 573 (2012). That said, Congress

 specifically allowed for the recovery of “[f]ees for printed or electronically recorded transcripts

 necessarily obtained for use in the case.” 28 U.S.C. § 1920. And that is the basis for Defendants’

 Bill of Costs. Plaintiff does not challenge the propriety of the costs, only the Court’s authority.

 Since the Court is authorized by statute to award costs under these circumstances, Defendants’ Bill

 of Costs is GRANTED.

        IT IS SO ORDERED.


 Dated: Wednesday, April 15, 2020
                                                       S/J. Phil Gilbert
                                                       J. PHIL GILBERT
                                                       UNITED STATES DISTRICT JUDGE




                                               —2—
